Opinion issued May 4, 2017




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00103-CV
                           ———————————
                        ROSHUNDA LAGO, Appellant
                                       V.
                    HARRIS COUNTY, TEXAS, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1078421


                         MEMORANDUM OPINION

      Roshunda Lago appeals from a judgment signed January 6, 2017. Lago has

neither paid the required fees nor established indigence for purposes of appellate

costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207,

51.208, 51.941(a), 101.041; Order Regarding Fees Charged in the Supreme Court,
in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-

District Litigation, Misc. Docket No. 15-9158. After being notified that this appeal

was subject to dismissal, Lago did not adequately respond. See TEX. R. APP. P. 5

(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).


      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         2